I desired a verdict might be taken subject to the opinion of the court on this point. Especially as a case from the Common Pleas was like to go to the Appeals on the same point. This the Court inclined to strongly, but the opposite counsel refused.
(N. B. I had obtained Colonel Hall’s consent not [to] require this probate upon giving him a continuance or some other favor, of which I then required some mention to be made on the record, but we thought it improper and did [not]; this the clerk has some recollection of. I wrote to the same effect to plaintiff’s agent by letter, dated March 13,1795, a copy of which I still have, but the Colonel had no recollection of it at the trial, but said he thought *172he recollected he had promised not to require the proof [of] the execution of the bonds, but the pleas were payment and discount only.)
I applied to the Court to subjoin these words to the entry of the nonsuit which is given by the Act of Assembly, to wit, “for that Elizabeth Brown, the executrix etc., plaintiff, did not make oath or affidavit that to her knowledge, nor by any book, writing or other thing appearing to her, the testator, Jonathan Brown, in his lifetime, or the said executrix, after his decease, did not receive any part or parcel of the debts, or other security or satisfaction for the same, more than is mentioned and endorsed on the said writings, obligatory according to an Act of -General Assembly of the State of Delaware in such case made etc.”